DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, taken alone or in combination, fails to disclose or render obvious an assembly comprising, among other things, the receptacle housing comprises a flange portion and an inner notch within the flange portion; the adapter sleeve comprises a circumferential groove and a sealing member within the circumferential groove; and the circumferential groove of the adapter sleeve is disposed within the inner notch of the flange portion of the receptacle housing.	
The closest prior art of record, Gurreri et al. (U.S. PG Pub. # 2008/0050070 A1), teaches the receptacle housing being loosely fit (par. 0043). Thus there is no need for the claimed sealing member and its positioning with respect to the adapter sleeve and receptacle housing. 

Claims 8 – 23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, taken alone or in combination, fails to disclose or render obvious a system comprising, among other things, the threaded outer surface of the coupling nut is Gurreri et al. (U.S. PG Pub. # 2008/0050070 A1), teaches the coupling nut (798) with a threaded inner surface only (figs. 3 and 7).
 Thus, with no teaching from the prior art, and without the benefit of applicant's teachings, there is no motivation for one of ordinary skill in the art to combine/modify the prior art of record in a manner so as to create the claimed invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 – 6 and 24 – 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gurreri et al. (U.S. PG Pub. # 2008/0050070 A1).
	In Re claim 1, ‘070 teaches an optical receptacle assembly comprising: a receptacle housing (300), wherein the receptacle housing defines a receptacle passage; an adapter sleeve (400) disposed within the receptacle passage of the receptacle housing, the adapter sleeve comprising a sleeve passage and a sleeve inner threaded surface (fig. 4, par. 0042); an adapter housing (500 or 900) disposed within the receptacle passage, the adapter housing comprising a first connector opening and a second connector opening (figs. 9 or 10A); and a first receptacle 

	In Re claim 3, ‘070 teaches wherein the adapter housing (500) is at least partially disposed within the sleeve passage of the adapter sleeve (par. 0037, fig. 2).

	In Re claim 4, ‘070 teaches an inner surface of the receptacle housing that defines the receptacle passage comprises at least one shoulder (rear portion of 300 that contacts 412); the adapter sleeve comprises at least one engagement tab (412); and the at least one engagement tab contacts the at least one shoulder to maintain the adapter sleeve within the receptacle passage of the receptacle housing (par. 0043).

	In Re claim 5, ‘070 teaches wherein the optical receptacle assembly comprises at least one bias member (801) disposed between at least one tab (910) of the adapter housing (900) and a wall (rear of 300 @ 113 or wall 315) of the receptacle housing such that the at least one bias member biases the adapter housing within the receptacle housing (snugly fit implies contact).

	In Re claim 6, ‘070 teaches wherein the first receptacle optical connector is removably disposed within the first connector opening by a first locking tab (525, fig. 5) and the second receptacle optical connector is removably disposed within the second connector opening by a second locking tab (516, fig. 5).

	In Re claim 24, ‘070 teaches an optical connector assembly comprising: a connector housing (300), wherein the connector housing defines a passage; an adapter housing (500 or 900) disposed within the passage, the adapter housing comprising a first connector opening and a second connector opening (fig. 5); and a first cable optical connector (600) and a second cable optical connector (other 600), wherein the first cable optical connector is disposed within the first connector opening of the adapter housing and the second cable optical connector is disposed within the second connector opening of the adapter housing.

	In Re claim 25, ‘070 teaches at least one bias member (400) disposed between at least one tab (510) of the adapter housing and a surface (315) of the connector housing such that the at least one bias member biases (by applying resistance to 510) the adapter housing within the connector housing.

	In Re claim 26, ‘070 teaches wherein the adapter housing comprises a pair of opposing central protruding portions (525) each operable to receive an optical connector.

	In Re claim 27, ‘070 teaches a boot coupled to an end of the connector housing (111 or strain relief cap, par. 0042).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gurreri et al. (U.S. PG Pub. # 2008/0050070 A1).
	‘070 teaches the assembly of claim 1 and wherein each of the first receptacle optical connector and the second receptacle optical connector comprises a receptacle connector body 
	However, it is well known in the art the LC connectors have ferrules within the passage where optical fiber resides so as to protect the optical fiber during connection to other optical devices. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place a ferrule within the LC connector of ‘070 so as to protect the end of the optical fiber thus allowing for protection and proper alignment during connection to optical devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/CHAD H SMITH/Primary Examiner, Art Unit 2874